


                                           
Exhibit 10.40


PURCHASE AND SALE CONTRACT






BETWEEN






NATIONAL PROPERTY INVESTORS 6,
a California limited partnership








AS SELLER












AND








LARAMAR KONA REAL ESTATE ASSOCIATES LLC,
a Delaware limited liability company






AS PURCHASER








Colony at Kenilworth



1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I DEFINED TERMS
1
ARTICLE II PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT
1
 
2.1. Purchase and Sale
1
 
2.2. Purchase Price and Deposit
1
 
2.3. Escrow Provisions Regarding Deposit
1
ARTICLE III FEASIBILITY PERIOD
3
 
3.1. Feasibility Period
3
 
3.2. Expiration of Feasibility Period
3
 
3.3. Conduct of Investigation
3
 
3.4. Purchaser Indemnification
3
 
3.5. Property Materials
4
 
3.6. Property Contracts
5
 
3.7 Inventory and Supplies
5
ARTICLE IV TITLE
6
 
4.1. Title Documents
6
 
4.2. Survey
6
 
4.3. Objection and Response Process
6
 
4.4. Permitted Exceptions
6
 
4.5. Existing Deed of Trust
7
 
4.6. Subsequently Disclosed Exceptions
7
 
4.7. Purchaser Financing
7
 
4.8. Housing Assistance Program Vouchers
7
ARTICLE V CLOSING
8
 
5.1. Closing Date
8
 
5.2. Seller Closing Deliveries
8
 
5.3. Purchaser Closing Deliveries
9
 
5.4. Closing Prorations and Adjustments
9
 
5.5. Post Closing Adjustments
12
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER
13
 
6.1. Seller’s Representations
13
 
6.2. AS-IS
14
 
6.3. Survival of Seller’s Representations
15
 
6.4. Definition of Seller’s Knowledge
15
 
6.5. Representations and Warranties of Purchaser
15
ARTICLE VII OPERATION OF THE PROPERTY
16
 
7.1. Leases and Property Contracts
16
 
7.2. General Operation of Property
17
 
7.3. Liens
17
ARTICLE VIII CONDITIONS PRECEDENT TO CLOSING
17
 
8.1. Purchaser’s Conditions to Closing
17
 
8.2. Seller’s Conditions to Closing
18


i

--------------------------------------------------------------------------------




ARTICLE IX BROKERAGE
18
 
9.1. Indemnity
18
 
9.2. Broker Commission
18
ARTICLE X DEFAULTS AND REMEDIES
19
 
10.1. Purchaser Default
19
 
10.2. Seller Default
19
ARTICLE XI RISK OF LOSS OR CASUALTY
20
 
11.1. Major Damage
20
 
11.2. Minor Damage
20
 
11.3. Closing
20
 
11.4. Repairs
20
ARTICLE XII EMINENT DOMAIN
21
 
12.1. Eminent Domain
21
ARTICLE XIII MISCELLANEOUS
21
 
13.1. Binding Effect of Contract
21
 
13.2. Exhibits and Schedules
21
 
13.3. Assignability
21
 
13.4. Captions
21
 
13.5. Number and Gender of Words
21
 
13.6. Notices
22
 
13.7. Governing Law and Venue
24
 
13.8. Entire Agreement
24
 
13.9. Amendments
24
 
13.10. Severability
24
 
13.11. Multiple Counterparts/Facsimile Signatures
24
 
13.12. Construction
24
 
13.13. Confidentiality
24
 
13.14. Time of the Essence
25
 
13.15. Waiver
25
 
13.16. Attorneys Fees
25
 
13.17. Time Zone/Time Periods
25
 
13.18. 1031 Exchange
25
 
13.19. No Personal Liability of Officers, Trustees or Directors
25
 
13.20. ADA Disclosure
25
 
13.21.   No Recording
26
 
13.22.   Relationship of Parties
26
 
13.23.   AIMCO Marks
26
 
13.24.   Non-Solicitation of Employees
26
 
13.25.   Survival
26
 
13.26.   Multiple Purchasers
26
 
13.27.   WAIVER OF JURY TRIAL
26
ARTICLE XIV LEAD–BASED PAINT DISCLOSURE
27
 
14.1. Disclosure
27




ii

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES


SCHEDULES
 
Schedule 1
Defined Terms




iii

--------------------------------------------------------------------------------




PURCHASE AND SALE CONTRACT


THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 25th
day of November, 2014 (the “Effective Date”), by and between NATIONAL PROPERTY
INVESTORS 6, a California limited partnership, having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”), and
LARAMAR KONA REAL ESTATE ASSOCIATES LLC, a Delaware limited liability company,
having a principal address at 30 South Wacker Drive, Suite 2750, Chicago,
Illinois 60606 (“Purchaser”).
NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:
RECITALS


A.    Seller owns the real estate located in Towson, Baltimore County, Maryland,
as more particularly described in Exhibit A attached hereto and made a part
hereof, and the improvements thereon, commonly known as Colony at Kenilworth
Apartments.
B.    Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.
ARTICLE I
DEFINED TERMS
Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.
ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1    Purchase and Sale. Seller agrees to sell and convey the Property to
Purchaser and Purchaser agrees to purchase the Property from Seller, all in
accordance with the terms and conditions set forth in this Contract.
2.2    Purchase Price and Deposit. The total purchase price (“Purchase Price”)
for the Property shall be an amount equal to $45,500,000.00, payable by
Purchaser, as follows:


2.2.1    Upon the Effective Date, Purchaser shall deliver to Stewart Title
Guaranty Company, 1980 Post Oak Boulevard, Suite 610, Houston, Texas, 77056,
Attn: Ms. Wendy Howell (“Escrow Agent” or “Title Insurer”) an initial deposit
(the “Initial Deposit”) of $500,000.00 by wire transfer of immediately available
funds (“Good Funds”).


2.2.2    On or before the day that the Feasibility Period expires, Purchaser
shall deliver to Escrow Agent an additional deposit (the “Additional Deposit”)
of $500,000.00 by wire transfer of Good Funds.
2.2.3    The balance of the Purchase Price for the Property shall be paid to and
received by Escrow Agent by wire transfer of Good Funds no later than 12:00 p.m.
on the Closing Date.


2.3    Escrow Provisions Regarding Deposit.


2.3.1    Escrow Agent shall hold the Deposit and make delivery of the Deposit to
the party entitled thereto under the terms of this Contract. Escrow Agent shall
invest the Deposit in an FDIC-insured,

1

--------------------------------------------------------------------------------




interest-bearing bank account or FDIC-insured money market fund reasonably
approved by Purchaser and Seller, and all interest and income thereon shall
become part of the Deposit and shall be remitted to the party entitled to the
Deposit pursuant to this Contract.


2.3.2    Escrow Agent shall hold and apply the Deposit in strict accordance with
the terms of this Contract. The tax identification numbers of the parties shall
be furnished to Escrow Agent upon request.


2.3.3    Except for the return of the Deposit to Purchaser as a result of
Purchaser exercising its termination right under Section 3.2 below (in which
event Escrow Agent shall promptly release the Deposit to Purchaser on demand),
if prior to the Closing Date either party makes a written demand upon Escrow
Agent for payment of the Deposit, Escrow Agent shall give written notice to the
other party of such demand. If Escrow Agent does not receive a written objection
from the other party to the proposed payment within 5 Business Days after the
giving of such notice, Escrow Agent is hereby authorized to make such payment.
If Escrow Agent does receive such written objection within such 5-Business Day
period, Escrow Agent shall continue to hold such amount until otherwise directed
by written instructions from the parties to this Contract or a final judgment or
arbitrator’s decision. However, Escrow Agent shall have the right at any time to
deliver the Deposit and interest thereon, if any, with a court of competent
jurisdiction in the state in which the Property is located. Escrow Agent shall
give written notice of such deposit to Seller and Purchaser. Upon such deposit,
Escrow Agent shall be relieved and discharged of all further obligations and
responsibilities hereunder. Any return of the Deposit to Purchaser provided for
in this Contract shall be subject to Purchaser’s obligations set forth in
Section 3.5.2.


2.3.4    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties and shall not be
liable for any act or omission on its part unless taken or suffered in bad faith
in willful disregard of this Contract or involving gross negligence. Seller and
Purchaser jointly and severally shall indemnify and hold Escrow Agent harmless
from and against all costs, claims and expenses, including reasonable attorney’s
fees, incurred in connection with the performance of Escrow Agent’s duties
hereunder, except with respect to actions or omissions taken or suffered by
Escrow Agent in bad faith, in willful disregard of this Contract or involving
gross negligence on the part of the Escrow Agent.\


2.3.5    The parties shall deliver to Escrow Agent an executed copy of this
Contract. Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent’s agreement to comply with the
terms of Seller’s closing instruction letter delivered at Closing and the
provisions of this Section 2.3.


2.3.6    Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the “Code”), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code. Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent’s failure to file the reports Escrow Agent is
required to file pursuant to this Section.

2

--------------------------------------------------------------------------------






ARTICLE III
FEASIBILITY PERIOD
3.1    Feasibility Period. Subject to the terms of Sections 3.3 and 3.4 and the
rights of Tenants under the Leases, from December 1, 2014 to and including
December 31, 2014 (the “Feasibility Period”), Purchaser, and its agents,
contractors, engineers, surveyors, attorneys, and employees (collectively,
“Consultants”) shall, at no cost or expense to Seller, have the right from time
to time to enter onto the Property to conduct and make any and all customary
studies, tests, examinations, inquiries, inspections and investigations of or
concerning the Property, review the Materials and otherwise confirm any and all
matters which Purchaser may reasonably desire to confirm with respect to the
Property and Purchaser’s intended use thereof (collectively, the “Inspections”).
Purchaser shall have been permitted to conduct a final inspection (including, at
Purchaser’s option, a unit by unit walk-through inspection) of the Property
within five (5) days of the Closing Date to confirm the accuracy of those
matters set forth in this Contract, provided Purchaser provides Seller with
reasonable advance notice of its intent to enter the Property so that Seller can
provide at least forty-eight (48) hours’ notice to the residents at the
Property, and Purchaser otherwise satisfies the insurance and indemnity
obligations of Section 3.4 below.


3.2    Expiration of Feasibility Period. If any of the matters in Section 3.1 or
any other title or survey matters are unsatisfactory to Purchaser for any
reason, or for no reason whatsoever, in Purchaser’s sole and absolute
discretion, then Purchaser shall have the right to terminate this Contract by
giving written notice to that effect to Seller and Escrow Agent no later than
5:00 p.m. on or before the date of expiration of the Feasibility Period. If
Purchaser provides such notice, this Contract shall terminate and be of no
further force and effect subject to and except for the Survival Provisions, and
Escrow Agent shall return the Initial Deposit to Purchaser. If Purchaser fails
to provide Seller with written notice of termination prior to the expiration of
the Feasibility Period, Purchaser’s right to terminate under this Section 3.2
shall be permanently waived and this Contract shall remain in full force and
effect, the Deposit shall be non-refundable except as otherwise expressly set
forth in this Contract, and Purchaser’s obligation to purchase the Property
shall be conditional only as provided in Section 8.1.


3.3    Conduct of Investigation. Purchaser shall not permit any mechanics’ or
materialmen’s liens or any other liens to attach to the Property by reason of
the performance of any work or the purchase of any materials by Purchaser or any
other party in connection with any Inspections conducted by or for Purchaser.
Purchaser shall give reasonable advance notice to Seller prior to any entry onto
the Property and shall permit Seller to have a representative present during all
Inspections conducted at the Property. Purchaser shall take all reasonable
actions and implement all protections necessary to ensure that all actions taken
in connection with the Inspections, and all equipment, materials and substances
generated, used or brought onto the Property pose no material threat to the
safety of persons, property or the environment.


3.4    Purchaser Indemnification.


3.4.1    Purchaser shall indemnify, hold harmless and, if requested by Seller
(in Seller’s sole discretion), defend (with counsel approved by Seller) Seller,
together with Seller’s affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents, Property Manager, Regional
Property Manager, and AIMCO (collectively, including Seller, “Seller’s
Indemnified Parties”), from and against any and all damages, mechanics’ liens,
materialmen’s liens, liabilities, penalties, interest, losses, demands, actions,
causes of action, claims, costs and expenses (including reasonable attorneys’
fees, including the cost of in-house counsel and appeals) (collectively,
“Losses”) arising from or related to Purchaser’s or its Consultants’ entry onto
the

3

--------------------------------------------------------------------------------




Property, and any Inspections or other acts by Purchaser or Purchaser’s
Consultants with respect to the Property during the Feasibility Period or
otherwise.


3.4.2    Notwithstanding anything in this Contract to the contrary, Purchaser
shall not be permitted to perform any invasive tests on the Property without
Seller’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. If Purchaser desires to perform any invasive
tests, Purchaser shall give prior written notice thereof to Seller, which notice
shall be accompanied by a detailed description and plan of the invasive tests
Purchaser desires to perform. Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller’s reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller’s interest therein. Purchaser shall, at Purchaser’s sole cost
and expense, and in accordance with all applicable environmental laws, dispose
of any hazardous materials which have been specifically removed from or at the
Property by Purchaser or its agents, representatives, employees or designees in
connection with Purchaser’s environmental studies. Purchaser shall use
reasonable efforts to minimize disruption to Tenants in connection with
Purchaser’s or its Consultants’ activities pursuant to this Section. No consent
by Seller to any such activity shall be deemed to constitute a waiver by Seller
or assumption of liability or risk by Seller. Purchaser hereby agrees to
restore, at Purchaser’s sole cost and expense, the Property to the same
condition existing immediately prior to Purchaser’s exercise of its rights
pursuant to this Article III. Purchaser shall maintain and cause its third party
consultants to maintain (a) casualty insurance and commercial general liability
insurance with coverages of not less than $1,000,000.00 for injury or death to
any one person and $3,000,000.00 for injury or death to more than one person and
$1,000,000.00 with respect to property damage, and (b) worker’s compensation
insurance for all of their respective employees in accordance with the law of
the state in which the Property is located. Purchaser shall deliver proof of the
insurance coverage required pursuant to this Section 3.4.2 to Seller (in the
form of a certificate of insurance) prior to the earlier to occur of (i)
Purchaser’s or Purchaser’s Consultants’ entry onto the Property, or (ii) the
expiration of 5 days after the Effective Date.


3.5    Property Materials.


3.5.1    Within 2 Business Days after the Effective Date, Seller agrees to use
reasonable efforts to deliver to Purchaser, or at Seller’s option make available
at the Property, copies of the items set forth on Schedule 3.5.1 (other than
such documents and information that Seller deems to be confidential or
proprietary) (such items set forth on Schedule 3.5.1 together with any other
documents or information provided by Seller or its agents to Purchaser with
respect to the Property, the “Materials”).


3.5.2    Except as expressly set forth in Seller’s Representations, Seller makes
no representations or warranties, express, written, oral, statutory, or implied,
and all such representations and warranties are hereby expressly excluded and
disclaimed. All Materials are provided for informational purposes only, and
Purchaser shall not in any way be entitled to rely upon the completeness or
accuracy of the Materials, and will instead in all instances rely exclusively on
its own Inspections and Consultants with respect to all matters which it deems
relevant to its decision to acquire, own and operate the Property. All Materials
and Third-Party Reports shall either be returned to Seller or destroyed by
Purchaser (with such destruction being evidenced by Purchaser’s email to Seller
certifying the same) if this Contract is terminated for any reason.


3.5.3    Not later than 5 Business Days after the Effective Date, and to the
extent the same has not already been provided by Seller to Purchaser, Seller
shall deliver to Purchaser (or otherwise make available to Purchaser as provided
under Section 3.5.1) the most recent rent roll for the Property, which is the
rent roll

4

--------------------------------------------------------------------------------




Seller uses in the ordinary course of operating the Property (the “Rent Roll”).
Seller makes no representations or warranties regarding the Rent Roll other than
the express representation set forth in Section 6.1.6.


3.5.4    Not later than 5 Business Days after the Effective Date, and to the
extent the same has not already been provided by Seller to Purchaser, Seller
shall deliver to Purchaser (or otherwise make available to Purchaser as provided
under Section 3.5.1) a list of all current Property Contracts and Utility
Contracts (the “Property Contracts List”). Seller makes no representations or
warranties regarding the Property Contracts List other than the express
representations set forth in Section 6.1.7.


3.6    Property Contracts. On or before the expiration of the Feasibility
Period, Purchaser may deliver written notice to Seller (the “Property Contracts
Notice”) specifying any Property Contracts which Purchaser desires to terminate
at the Closing (the “Terminated Contracts”); provided that (a) the effective
date of such termination on or after Closing shall be subject to the express
terms of such Terminated Contracts, and (b) if any such Property Contract cannot
by its terms be terminated at Closing, it shall be assumed by Purchaser and not
be a Terminated Contract. To the extent that any such Terminated Contract
requires payment of a penalty, premium, or damages, including liquidated
damages, for cancellation, Purchaser shall be solely responsible for the payment
of any such cancellation fees, penalties, or damages, including liquidated
damages. If Purchaser fails to deliver the Property Contracts Notice on or
before the expiration of the Feasibility Period, then there shall be no
Terminated Contracts and Purchaser shall assume all Property Contracts at the
Closing. If Purchaser delivers the Property Contracts Notice to Seller on or
before the expiration of the Feasibility Period, then Seller shall execute and
deliver, on or before Closing, a vendor termination notice (in the form attached
hereto as Exhibit C) for each Terminated Contract informing the vendor(s) of the
termination of such Terminated Contract as of the Closing Date (subject to any
delay in the effectiveness of such termination pursuant to the express terms of
each applicable Terminated Contract). To the extent that any Property Contract
to be assigned to Purchaser requires vendor consent, then, prior to the Closing,
Purchaser and Seller shall attempt to obtain from each applicable vendor a
consent to such assignment.


3.7    Inventory and Supplies.  Purchaser acknowledges that Seller has
contracted with Wilma (the “Supply Contract”) for the procurement and supply of
building parts, fixtures, supplies, equipment and materials (collectively, the
“Supplies”) and that pursuant to the Supply Contract, the Supplies at the
Property are owned by Wilmar until actually used or put into service by Seller
at the Property.  The Supply Contract may not be assumed by Purchaser but
Purchaser may contact Wilmar to request a new contract for services and
supplies.  If Purchaser enters into a new contract with Wilmar to be effective
upon Closing, the Supplies will remain at the Property in accordance with such
new contract.  If the Purchaser does not enter into a contract with Wilmar for
the continuation of services and supplies from and after Closing, Purchaser
acknowledges that Purchaser shall have no right to use any of the Supplies after
the Closing and Wilmar will have the right to remove the Supplies from the
Property within thirty (30) days after Closing.  In such event, Seller shall, or
shall cause Wilmar to, create an inventory of the Supplies within 5 days prior
to the Closing Date and provide the same to Purchaser. Seller shall be solely
responsible for all amounts payable to Wilmar pursuant to the Supply Contract,
whether payable pre-Closing or post-Closing (provided that Purchaser does not
utilize any of the Supplies at the Property prior to Wilmar removing the same as
provided above). In any event and notwithstanding any provision of this
Agreement to the contrary, no adjustments or prorations will be made at Closing
for the value of any Supplies or the use thereof prior to Closing and any
Supplies used after the Closing shall be at the sole cost and expense of
Purchaser. The provisions of this Section 3.7 shall survive Closing.

5

--------------------------------------------------------------------------------






ARTICLE IV
TITLE


4.1    Title Documents. Within 10 days after the Effective Date, Seller shall
cause to be delivered to Purchaser a standard form commitment or preliminary
title report (“Title Commitment”) to provide the Title Policy, together with
copies of all instruments identified as exceptions therein (together with the
Title Commitment, referred to herein as the “Title Documents”). Seller shall be
responsible only for payment of the base premium for the Title Policy and the
cost of the extended coverage endorsement. Purchaser shall be solely responsible
for obtaining the Title Policy from the Title Insurer and for payment of all
other costs relating to procurement of the Title Commitment, the Title Policy,
and any additional requested endorsements.


4.2    Survey. Subject to Section 3.5.2, within 3 Business Days after the
Effective Date, Seller shall deliver to Purchaser any existing survey of the
Property (the “Existing Survey”). Purchaser may, at its sole cost and expense,
order a new or updated survey of the Property either before or after the
Effective Date (such new or updated survey, together with the Existing Survey,
is referred to herein as the “Survey”).


4.3     Objection and Response Process. On or before the date which is 15 days
after Seller delivers the Title Documents and Survey to Purchaser, which may be
delivered via E-Mail to counsel for Purchaser (the “Objection Deadline”),
Purchaser shall give written notice (the “Objection Notice”) to the attorneys
for Seller of any matter set forth in the Title Documents and the Survey to
which Purchaser objects (the “Objections”). If Purchaser fails to tender an
Objection Notice on or before the Objection Deadline, Purchaser shall be deemed
to have approved and irrevocably waived any objections to any matters covered by
the Title Documents and the Survey. On or before 20 days after the Effective
Date (the “Response Deadline”), Seller may, in Seller’s sole discretion, give
Purchaser notice (the “Response Notice”) of those Objections which Seller is
willing to cure, if any. Seller shall be entitled to reasonable adjournments of
the Closing Date to cure the Objections, not to exceed 30 days in the aggregate.
If Seller fails to deliver a Response Notice by the Response Deadline, Seller
shall be deemed to have elected not to cure or otherwise resolve any matter set
forth in the Objection Notice. If Purchaser is dissatisfied with the Response
Notice or the lack of Response Notice, Purchaser may, as its exclusive remedy,
exercise its right to terminate this Contract prior to the expiration of the
Feasibility Period in accordance with the provisions of Section 3.2. If
Purchaser fails to timely exercise such right, Purchaser shall be deemed to
accept the Title Documents and Survey with resolution, if any, of the Objections
set forth in the Response Notice (or if no Response Notice is tendered, without
any resolution of the Objections) and without any reduction or abatement of the
Purchase Price.
4.4    Permitted Exceptions. The Deed delivered pursuant to this Contract shall
be subject to the following, all of which shall be deemed “Permitted
Exceptions”:
4.4.1    Subject to Purchaser’s objection and termination rights set forth in
Section 4.3, all matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics’ liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be modified to be
limited to those parties in possession pursuant to the Leases, and (d) the
standard exception pertaining to taxes and assessments, which shall be limited
to taxes and assessments not yet due and payable as of the Closing Date;
4.4.2    All Leases;
4.4.3    Applicable zoning and governmental regulations and ordinances;

6

--------------------------------------------------------------------------------




4.4.4    Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser.
4.5    Existing Deed of Trust. It is understood and agreed that, whether or not
Purchaser gives an Objection Notice with respect thereto, any deeds of trust
and/or mortgages which secure the Note (collectively, the “Deed of Trust”) shall
not be deemed Permitted Exceptions, whether Purchaser gives further written
notice of such or not, and shall be paid off, satisfied, discharged and/or cured
from proceeds of the Purchase Price at Closing.


4.6    Subsequently Disclosed Exceptions. If at any time after the expiration of
the Feasibility Period, any update to the Title Commitment or Existing Survey
discloses any additional item that materially adversely affects title to the
Property which was not disclosed on any version of or update to the Title
Commitment delivered to Purchaser during the Feasibility Period (the “New
Exception”), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the “New Exception Review Period”) to review and notify
Seller in writing of Purchaser’s approval or disapproval of the New Exception.
If Purchaser fails to approve or disapprove of any New Exception, such New
Exception shall be deemed to be a Permitted Exception. If Purchaser disapproves
of the New Exception, Seller may, in Seller’s sole discretion, notify Purchaser
as to whether it is willing to cure the New Exception. If Seller elects to cure
the New Exception, Seller shall be entitled to reasonable adjournments of the
Closing Date to cure the New Exception, not to exceed 30 days in the aggregate.
If Seller fails to deliver a notice to Purchaser within 3 days after the
expiration of the New Exception Review Period, Seller shall be deemed to have
elected not to cure the New Exception. If Purchaser is dissatisfied with
Seller’s response, or lack thereof, Purchaser may, as its exclusive remedy elect
either: (i) to terminate this Contract, in which event the Deposit shall be
promptly returned to Purchaser or (ii) to waive the New Exception and proceed
with the transactions contemplated by this Contract, in which event Purchaser
shall be deemed to have approved the New Exception. If Purchaser fails to notify
Seller of its election to terminate this Contract in accordance with the
foregoing sentence within 6 days after the expiration of the New Exception
Review Period, Purchaser shall be deemed to have elected to approve and
irrevocably waive any objections to the New Exception.


4.7    Purchaser Financing. Purchaser assumes full responsibility to obtain the
funds required for settlement, and Purchaser’s acquisition of such funds shall
not be a contingency to the Closing.


4.8.    Housing Assistance Program Vouchers. If there are any tenants with HAP
Tenant Based Voucher Contracts, Purchaser acknowledges that there are tenants
with HAP Tenant Based Voucher Contracts and that the HAP Tenant Based Voucher
Contract(s) require(s) the satisfaction by Purchaser of certain requirements as
set forth therein and established by the Baltimore County Office of Housing and
the Metropolitan Baltimore Quadel (collectively, the “Housing Authority”) to
allow for the assumption of the HAP Tenant Based Voucher Contract(s), Purchaser
agrees that, at the Closing, either (a) Purchaser shall assume all obligations
under the HAP Tenant Based Voucher Contract(s) and accept title to the
applicable Property subject to the same, or (b) the existing HAP Tenant Based
Voucher Contract(s) shall be terminated, and Purchaser shall enter into
replacement HAP Tenant Based Voucher Contract(s) which are acceptable to the
Housing Authority (collectively, the foregoing (a) and (b) referred to herein as
the “HAP Tenant Based Voucher Assumption”). Seller agrees to reasonably
cooperate with Purchaser, at no out-of-pocket cost to Seller, in obtaining the
HAP Tenant Based Voucher Assumption by executing any applications or other forms
reasonably required by the Housing Authority in connection therewith. To the
extent that the Housing Authority fails to properly update its records and makes
payments under the HAP Tenant Based Voucher Contracts to Seller after the
Closing Date, Seller shall promptly remit such payments to Purchaser within two
(2) Business Day’s after receipt thereof.

7

--------------------------------------------------------------------------------






ARTICLE V
CLOSING


5.1    Closing Date. The Closing shall occur on January 29, 2015 (the “Closing
Date”) through an escrow with Escrow Agent, whereby Seller, Purchaser and their
attorneys need not be physically present at the Closing and may deliver
documents by overnight air courier or other means.


5.2    Seller Closing Deliveries. Except for the closing statement which shall
be delivered on or before the Closing Date, Seller shall deliver to Escrow
Agent, each of the following items no later than 1 Business Day prior to the
Closing Date:


5.2.1    Special Warranty Deed (the “Deed”) in the form attached as Exhibit D to
Purchaser, subject to the Permitted Exceptions.


5.2.2    A Bill of Sale in the form attached as Exhibit E.


5.2.3    A General Assignment in the form attached as Exhibit F (the “General
Assignment”).


5.2.4    An Assignment of Leases and Security Deposits in the form attached as
Exhibit G (the “Leases Assignment”).


5.2.5    Seller’s counterpart signature to the closing statement prepared by
Title Insurer.


5.2.6    A title affidavit or an indemnity form reasonably acceptable to Seller,
which is sufficient to enable Title Insurer to delete the standard pre-printed
exceptions to the title insurance policy to be issued pursuant to the Title
Commitment; provided however, that Seller shall not be obligated to provide a
title affidavit or an indemnity form addressing the pre-printed exceptions
related to the Survey if Purchaser has not provided a new or updated Survey to
the Title Company as referenced in Section 4.2.


5.2.7    A Certification of Exemption from Withholding Upon Disposition of
Maryland Real Estate.


5.2.8    A certification of Seller’s non-foreign status pursuant to Section 1445
of the Internal Revenue Code of 1986, as amended.


5.2.9    Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller’s authority to consummate this transaction.


5.2.10    An updated Rent Roll effective as of a date no more than 3 Business
Days prior to the Closing Date; provided, however, that the content of such
updated Rent Roll shall in no event expand or modify the conditions to
Purchaser’s obligation to close as specified under Section 8.1.


5.2.11    An updated Property Contracts List effective as of a date no more than
3 Business Days prior to the Closing Date; provided, however, that the content
of such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser’s obligation to close as specified under Section 8.1.

8

--------------------------------------------------------------------------------




5.2.12    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable laws to be executed by Seller or
otherwise reasonably necessary in order to consummate the transactions
contemplated under terms of the Contract.


5.2.13    Any necessary state, county or local governmental transfer tax forms
or returns.


5.3    Purchaser Closing Deliveries. Except for: (i) the closing statement which
shall be delivered on or before the Closing Date, and (ii) the balance of the
Purchase Price which is to be delivered at the time specified in Section 2.2.3,
Purchaser shall deliver to Escrow Agent, each of the following items no later
than 1 Business Day prior to the Closing Date:


5.3.1    The full Purchase Price (with credit for the Deposit), plus or minus
the adjustments or prorations required by this Contract.


5.3.2    Purchaser’s counterpart signature to the closing statement prepared by
Title Insurer.
        
5.3.3    A countersigned counterpart of the General Assignment.


5.3.4    A countersigned counterpart of the Leases Assignment.


5.3.5    Notification letters to all Tenants prepared and executed by Purchaser
in the form attached hereto as Exhibit H, which shall be delivered to all
Tenants by Purchaser immediately after Closing.


5.3.6    Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser’s authority to consummate this transaction.


5.3.7    Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof.


5.3.8    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable law to be executed by Purchaser or
otherwise reasonably necessary in order to consummate the transactions
contemplated under this Contract.


5.3.9    Any necessary state, county or local governmental transfer tax forms or
returns.


5.4    Closing Prorations and Adjustments.


5.4.1    General. All normal and customarily proratable items, including,
without limitation, collected rents, operating expenses, personal property
taxes, other operating expenses and fees, shall be prorated as of the Closing
Date, Seller being charged or credited, as appropriate, for all of same
attributable to the period up to the Closing Date (and credited for any amounts
paid by Seller attributable to the period on or after the Closing Date, if
assumed by Purchaser) and Purchaser being responsible for, and credited or
charged, as the case may be, for all of the same attributable to the period on
and after the Closing Date. Seller shall prepare a proration schedule (the
“Proration Schedule”) of the adjustments described in this Section 5.4 prior to
Closing and shall use good faith efforts to deliver such Proration Schedule 2
business days prior to Closing.


5.4.2    Operating Expenses. All of the operating, maintenance, taxes (other
than real estate taxes), and other expenses incurred in operating the Property
that Seller customarily pays, and any other

9

--------------------------------------------------------------------------------




costs incurred in the ordinary course of business for the management and
operation of the Property, shall be prorated on an accrual basis. Seller shall
pay all such expenses that accrue prior to the Closing Date and Purchaser shall
pay all such expenses that accrue from and after the Closing Date.


5.4.3    Utilities. The final readings and final billings for utilities will be
made if possible as of the Closing Date, in which case Seller shall pay all such
bills as of the Closing Date and no proration shall be made at the Closing with
respect to utility bills. Otherwise, a proration shall be made based upon the
parties’ reasonable good faith estimate, and the parties shall reprorate once
the utility bills for the period in question are available subject to Section
5.5 of this Agreement. Seller shall be entitled to the return of any deposit(s)
posted by it with any utility company, and Seller shall notify each utility
company serving the Property to terminate Seller’s account, effective as of noon
on the Closing Date. Seller shall have no responsibility or liability for
Purchaser’s failure to arrange utility service for the Property as of the
Closing Date. Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller’s sole discretion), defend (with counsel approved by Seller)
Seller’s Indemnified Parties from and against any and all Losses arising from or
related to Purchaser’s failure to arrange utility service as of the Closing
Date.


5.4.4    Real Estate Taxes. Any real estate ad valorem or similar taxes for the
Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved. The proration of real property
taxes or installments of assessments shall be based upon 105% of the most recent
ascertainable real property tax bill. The proration of real property taxes or
installments of assessments shall be final and not subject to re-adjustment
after Closing.


5.4.5    Property Contracts. Purchaser shall assume at Closing the obligations
under the Property Contracts assumed by Purchaser; however, operating expenses
shall be prorated under Section 5.4.2. Notwithstanding the foregoing, Seller
shall be entitled to retain 20% of any unamortized "upfront" or "bonus" fees
payable to the property owner before or upon contract commencement under the
existing Property Contract with Comcast. The remainder of any such unamortized
fees shall be credited to Purchaser at Closing. Such fees shall be amortized
over the initial term of the applicable Property Contract (not including any
extension or renewal options). For purposes of illustration only, if Seller
received a $10,000 upfront bonus on a 5 year bulk services Property Contract,
and the Closing occurs on the fourth anniversary of such Property Contract, the
unamortized amount to be prorated shall be $2,000, of which Seller shall retain
$400 and Purchaser shall be credited $1,600.


5.4.6    Leases.
All collected rent (whether fixed monthly rentals, additional rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs or other
sums and charges payable by Tenants under the Leases), income and expenses from
any portion of the Property shall be prorated as of the Closing Date. Purchaser
shall receive all collected rent and income attributable to dates from and after
the Closing Date. Seller shall receive all collected rent and income
attributable to dates prior to the Closing Date. In addition, with respect to
the rebilling contract for the Property, Seller shall receive a credit at
Closing equal to the one month average of the amount of the monthly utility bill
associated with the Property for the preceding 12 months multiplied by 2, plus a
credit for the prorated portion of the month of Closing. Notwithstanding the
foregoing, no prorations shall be made in relation to either (a) non-delinquent
rents which have not been collected as of the Closing Date, or (b) delinquent
rents existing, if any, as of the Closing Date (the foregoing (a) and (b)
referred to herein as the “Uncollected Rents”). In adjusting for Uncollected
Rents, no adjustments shall be made in Seller’s favor for rents which have
accrued and are unpaid as of the Closing, but Purchaser shall pay Seller such
accrued Uncollected Rents as and when collected by Purchaser. For a period of
120 days following Closing, Purchaser agrees to bill Tenants of the Property for
all Uncollected Rents and to take

10

--------------------------------------------------------------------------------




reasonable actions (which shall not include an obligation to commence legal
action) to collect Uncollected Rents. Notwithstanding the foregoing, Purchaser’s
obligation to collect Uncollected Rents shall be limited to Uncollected Rents of
not more than 90 days past due, and Purchaser’s collection of rents shall be
applied, first, towards current rent and other amounts due and owing under the
Leases, second, to Purchaser’s reasonable third-party costs of such collection,
and third, to Uncollected Rents. After the Closing, Seller shall continue to
have the right, but not the obligation, in its own name, to demand payment of
and to collect Uncollected Rents owed to Seller by any Tenant, which right shall
include, without limitation, the right to continue or commence legal actions or
proceedings against any Tenant and the delivery of the Leases Assignment shall
not constitute a waiver by Seller of such right; provided however, that the
foregoing right of Seller shall be limited to actions seeking monetary damages
and, in no event, shall Seller seek to evict any Tenants in any action to
collect Uncollected Rents. Purchaser agrees to cooperate with Seller in
connection with all efforts by Seller to collect such Uncollected Rents and to
take all steps, whether before or after the Closing Date, as may be necessary to
carry out the intention of the foregoing; provided, however, that Purchaser’s
obligation to cooperate with Seller pursuant to this sentence shall not obligate
Purchaser to terminate any Tenant lease with an existing Tenant or evict any
existing Tenant from the Property.
5.4.6.1    At Closing, Purchaser shall receive a credit against the Purchase
Price in an amount equal to the received and unapplied balance of all cash (or
cash equivalent) Tenant Deposits, including, but not limited to, security,
damage, pet or other refundable deposits paid by any of the Tenants to secure
their respective obligations under the Leases, together, in all cases, with any
interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the “Tenant Security Deposit Balance”).
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser. The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.


5.4.7    Insurance. No proration shall be made in relation to insurance premiums
and insurance policies will not be assigned to Purchaser. Seller shall have the
risk of loss of the Property until Closing, after which time the risk of loss
shall pass to Purchaser and Purchaser shall be responsible for obtaining its own
insurance thereafter.


5.4.8    Employees. All of Seller’s and Seller’s manager’s on-site employees
shall have their employment at the Property terminated as of the Closing Date.
Purchaser shall have no obligation to hire any of Seller’s and Seller’s
manager’s on-site employees.


5.4.9    Closing Costs. Purchaser shall pay any premiums or fees required to be
paid by Purchaser with respect to the Title Policy pursuant to Section 4.1 and
one-half of any transfer, sales, use, gross receipts or similar taxes on the
transfer of the Property, and one-half of the customary closing costs of the
Escrow Agent. Seller shall pay the base premium for the Title Policy and the
extended coverage endorsement to the extent required by Section 4.1, the cost of
recording any instruments required to discharge any liens or encumbrances
against the Property not caused by Purchaser’s actions, one-half of any
transfer, sales, use, gross receipts or similar taxes on the transfer of the
Property, and one-half of the customary closing costs of the Escrow Agent.


5.4.10    Utility Contracts. If Seller has entered into an agreement for the
purchase of electricity, gas or other utility service for the Property or a
group of properties (including the Property) (a “Utility Contract”), or an
affiliate of Seller has entered into a Utility Contract, then Seller shall
assign and Purchaser

11

--------------------------------------------------------------------------------




shall assume the Utility Contract with respect to the Property, and if required
by the terms of such Utility Contract, Purchaser shall attempt to obtain consent
to such assignment and assumption, and Purchaser shall hold harmless and, if
requested by Seller (in Seller’s sole discretion), defend (with counsel approved
by Seller) Seller’s Indemnified Parties from and against any and all Losses
arising from or related to Purchaser’s failure to obtain such consent.
Notwithstanding the foregoing, Seller may instead elect to receive a credit at
Closing equal to the reasonably calculated costs of the Utility Contract
attributable to the Property from and after the Closing, and Seller shall remain
responsible for payments under the Utility Contract.


5.4.11    Rent-Ready Condition. Seller agrees that (a) the vacant Tenant Units
will be in Rent-Ready Condition five (5) business days before the Closing Date,
or (b) Purchaser shall receive a credit against the Purchase Price in an amount
equal to the product of (i) the number of Tenant Units that are vacant and not
in Rent-Ready Condition five (5) business days prior to the Closing Date, if
any, and (ii) $750.00.


5.4.12    Possession. Possession of the Property, subject to the Leases,
Property Contracts, other than Terminated Contracts, and Permitted Exceptions,
shall be delivered to Purchaser at the Closing upon release from escrow of all
items to be delivered by Purchaser pursuant to Section 5.3. To the extent in
Seller’s possession or reasonable control, originals or copies of the Leases and
Property Contracts, lease files, warranties, guaranties, operating manuals, keys
to the property, and Seller’s books and records (other than proprietary
information) (collectively, “Seller’s Property-Related Files and Records”)
regarding the Property shall be made available to Purchaser at the Property
after the Closing.


5.4.13    Records Hold Period. Purchaser agrees, for a period of not less than
three (3) years after the Closing (the “Records Hold Period”), to (a) provide
and allow Seller reasonable access to Seller’s Property-Related Files and
Records for purposes of inspection and copying thereof, and (b) reasonably
maintain and preserve Seller’s Property-Related Files and Records. If at any
time after the Records Hold Period, Purchaser desires to dispose of Seller’s
Property-Related Files and Records, Purchaser must first provide Seller prior
written notice (the “Records Disposal Notice”). Seller shall have a period of 30
days after receipt of the Records Disposal Notice to enter the Property (or such
other location where such records are then stored) and remove or copy those of
Seller’s Property-Related Files and Records that Seller desires to retain.
Notwithstanding the foregoing, Purchaser shall not be required to provide any
information concerning (a) Purchaser’s capital structure or debt, (b)
Purchaser’s financial analyses or projections, investment analyses, account
summaries or other documents prepared solely for Purchaser’s internal purposes
and not directly related to the operation of the Property; (c) Purchaser’s tax
returns, except that Purchaser shall make its tax returns for the year of
Closing available to Seller to the extent they cover profits, losses and
operations at the Property; (d) Purchaser’s status reports, analyses and
summaries prepared solely for Purchaser’s investors, and (e) financial
statements of Purchaser or any affiliate of Purchaser (other than Property-level
financial statements).


5.5    Post-Closing Adjustments. Purchaser or Seller may request that Purchaser
and Seller undertake to re-adjust any item on the Proration Schedule (or any
item omitted therefrom), with the exception of real property taxes which shall
be final and not subject to readjustment, in accordance with the provisions of
Section 5.4 of this Contract; provided, however, that neither party shall have
any obligation to re-adjust any items (a) after the expiration of 90 days after
Closing, or (b) subject to such 90-day period, unless such items exceed
$5,000.00 in the aggregate.

12

--------------------------------------------------------------------------------






ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1    Seller’s Representations. Except, in all cases, for any fact, information
or condition disclosed in the Title Documents, the Permitted Exceptions, the
Property Contracts, or the Materials, or which is otherwise known by Purchaser
prior to the Closing, Seller represents and warrants to Purchaser the following
(collectively, the “Seller’s Representations”) as of the Effective Date and as
of the Closing Date; provided that Purchaser’s remedies if any such Seller’s
Representations are untrue as of the Closing Date are limited to those set forth
in Section 8.1.


6.1.1    Seller is validly existing and in good standing under the laws of the
state of its formation set forth in the initial paragraph of this Contract; and
has or at the Closing shall have the entity power and authority to sell and
convey the Property and to execute the documents to be executed by Seller and
prior to the Closing will have taken as applicable, all corporate, partnership,
limited liability company or equivalent entity actions required for the
execution and delivery of this Contract, and the consummation of the
transactions contemplated by this Contract. The compliance with or fulfillment
of the terms and conditions hereof will not conflict with, or result in a breach
of, the terms, conditions or provisions of, or constitute a default under, any
contract to which Seller is a party or by which Seller is otherwise bound, which
conflict, breach or default would have a material adverse effect on Seller’s
ability to consummate the transaction contemplated by this Contract or on the
Property. This Contract is a valid and binding agreement against Seller in
accordance with its terms;


6.1.2    Seller is not a “foreign person,” as that term is used and defined in
the Internal Revenue Code, Section 1445, as amended;


6.1.3    Except for (a) any actions by Seller to evict Tenants under the Leases,
or (b) any matter covered by Seller’s current insurance policy(ies), to Seller’s
knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
in writing against the Property, which will adversely impact Seller’s ability to
convey the Property;


6.1.4    To Seller’s knowledge, except for violations cured or remedied on or
before the date hereof, as of the date of this Agreement, Seller has not
received any written notice from any governmental authority of any violation of
any zoning law applicable to the property.


6.1.5    To Seller’s knowledge, Seller has not received any written notice of
any material default by Seller under any of the Property Contracts that will not
be terminated on the Closing Date;


6.1.6    To Seller’s knowledge, the Rent Roll (as updated pursuant to Section
5.2.10) is complete and accurate in all material respects;


6.1.7    To Seller’s knowledge, the Property Contracts List (as updated pursuant
to Section 5.2.11) is complete and accurate in all material respects; and


6.1.8    Seller hereby discloses, and Purchaser acknowledges, that on or about
September 1, 2014, a second-floor deck adjacent to one of the Tenant Units at
the Property collapsed (the “Casualty”). Following the Casualty, and in
accordance with direction given by the applicable governmental authorities,
Seller engaged a third party engineering firm to conduct an inspection of all
other decks at the Property.

13

--------------------------------------------------------------------------------




Pursuant to the results of such inspections, Seller has undertaken (and will
complete prior to Closing) to rebuild the deck destroyed in the Casualty and to
make repairs to 8 other decks at the Property (collectively, the “Deck
Repairs”). The Deck Repairs shall be completed by Seller in accordance with all
applicable laws and at or prior to Closing Seller shall deliver to Purchaser
evidence that the Deck Repairs have passed inspection by Baltimore County.
Seller hereby agrees to indemnify, hold harmless and, if requested by Purchaser
(in Purchaser's sole discretion), defend (with counsel approved by Purchaser)
Purchaser, together with Purchaser's affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, members, lenders, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, and
property manager (collectively, including Purchaser, “Purchaser's Indemnified
Parties”), from and against any and all damages, mechanic's liens, materialmen's
liens, liabilities, penalties, interest, losses, demands, actions, causes of
action, claims (including, without limitation, claims by governmental
authorities), costs and expenses (including reasonable attorneys' fees,
including the cost of in-house counsel and appeals) arising from or related to
the Casualty or the Deck Repairs. Except for the Baltimore County Code of
Enforcement Notice of Correction dated September 4, 2014, Seller has not
received any written notice from any governmental authority requiring any
specific changes or repairs to the Property arising from the Casualty. The
provisions of this Section shall survive Closing for a period of three (3)
years.
6.1.9    There are no collective bargaining agreements affecting Seller’s
employees at the Property.
6.2    AS-IS. Except as otherwise expressly set forth in Seller’s
Representations: The Property is expressly purchased and sold “AS IS,” “WHERE
IS,” and “WITH ALL FAULTS.”


6.2.1    The Purchase Price and the terms and conditions set forth herein are
the result of arm’s-length bargaining between entities familiar with
transactions of this kind, and said price, terms and conditions reflect the fact
that Purchaser shall have the benefit of, but is not relying upon, any
information provided by Seller or Broker or statements, representations or
warranties, express or implied, made by or enforceable directly against Seller
or Broker, including, without limitation, any relating to the value of the
Property, the physical or environmental condition of the Property, any state,
federal, county or local law, ordinance, order or permit; or the suitability,
compliance or lack of compliance of the Property with any regulation, or any
other attribute or matter of or relating to the Property (other than any
covenants of title contained in the Deed conveying the Property and Seller’s
Representations). Purchaser agrees that Seller shall not be responsible or
liable to Purchaser for any defects, errors or omissions in the Materials, or on
account of any conditions affecting the Property.


6.2.2    Purchaser, its successors and assigns, and anyone claiming by, through
or under Purchaser, hereby fully releases Seller’s Indemnified Parties from, and
irrevocably waives its right to maintain, any and all claims and causes of
action that it or they may now have or hereafter acquire against Seller’s
Indemnified Parties with respect to any and all Losses arising from or related
to any defects, errors, omissions in the Materials or other conditions affecting
the Property.


6.2.3    Purchaser represents and warrants that, as of the date hereof and as of
the Closing Date, it has or shall have reviewed and conducted such independent
analyses, studies (including, without limitation, environmental studies and
analyses concerning the presence of lead, asbestos, water intrusion and/or
fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections if and to the extent it deems
appropriate in connection with the Property. If Seller provides or has provided
any documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller

14

--------------------------------------------------------------------------------




agree that Seller has done so or shall do so only for the convenience of both
parties, Purchaser shall not rely thereon and the reliance by Purchaser upon any
such documents, summaries, opinions or work product shall not create or give
rise to any liability of or against Seller’s Indemnified Parties. Purchaser
acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.


6.2.4    Prior to Closing, Seller, at its sole cost and expense, shall have the
right, but not the obligation, to enforce its rights against any and all
Property occupants, guests or tenants. Purchaser agrees that the departure or
removal, prior to Closing, of any of such guests, occupants or tenants shall not
be the basis for, nor shall it give rise to, any claim on the part of Purchaser,
nor shall it affect the obligations of Purchaser under this Contract in any
manner whatsoever; and Purchaser shall close title and accept delivery of the
Deed with or without such tenants in possession and without any allowance or
reduction in the Purchase Price under this Contract.


6.2.5    Purchaser hereby releases Seller from any and all claims and
liabilities relating to the matters set forth in this Section.


6.3.    Survival of Seller’s Representations. Seller and Purchaser agree that
Seller’s Representations shall survive Closing for a period of 6 months (the
“Survival Period”). Seller shall have no liability after the Survival Period
with respect to Seller’s Representations contained herein except to the extent
that Purchaser commenced litigation against Seller during the Survival Period
for breach of any of Seller’s Representations. Under no circumstances shall
Seller be liable to Purchaser for more than $350,000 in any individual instance
or in the aggregate for all breaches of Seller’s Representations, nor shall
Purchaser be entitled to bring any claim for a breach of Seller’s
Representations unless the claim for damages (either in the aggregate or as to
any individual claim) by Purchaser exceeds $5,000. In the event that Seller
breaches any representation contained in Section 6.1 and Purchaser had knowledge
of such breach prior to the Closing Date, and elected to close regardless,
Purchaser shall be deemed to have waived any right of recovery, and Seller shall
not have any liability in connection therewith. Seller hereby agrees that it
shall remain in existence and shall not dissolve through the date of expiration
of the Survival Period. The foregoing agreement of Seller shall survive the
Closing and the delivery of the Deed to Purchaser.


6.4    Definition of Seller’s Knowledge. Any representations and warranties made
“to the knowledge of Seller” shall not be deemed to imply any duty of inquiry.
For purposes of this Contract, the term Seller’s “knowledge” shall mean and
refer only to actual knowledge of the Regional Property Manager and the
Community Manager and shall not be construed to refer to the knowledge of any
other partner, officer, director, agent, employee or representative of Seller,
or any affiliate of Seller, or to impose upon such Regional Property Manager and
Community Manager any duty to investigate the matter to which such actual
knowledge or the absence thereof pertains, or to impose upon such Regional
Property Manager and Community Manager any individual personal liability. As
used herein, the term “Regional Property Manager” shall refer to Jason Kessler
who is the regional property manager handling this Property and the term
“Community Manager” shall refer to Rebecca Kiefer who is the community manager
handling this Property.


6.5    Representations and Warranties of Purchaser. For the purpose of inducing
Seller to enter into this Contract and to consummate the sale and purchase of
the Property in accordance herewith, Purchaser represents and warrants to Seller
the following as of the Effective Date and as of the Closing Date:

15

--------------------------------------------------------------------------------






6.5.1    Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware.


6.5.2    Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser’s
partners, directors, officers or members are required to so empower or authorize
Purchaser. The compliance with or fulfillment of the terms and conditions hereof
will not conflict with, or result in a breach of, the terms, conditions or
provisions of, or constitute a default under, any contract to which Purchaser is
a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse effect on Purchaser’s ability to
consummate the transaction contemplated by this Contract. This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.


6.5.3    No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser’s obligations or covenants to Seller.


6.5.4    Other than Seller’s Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.


6.5.5    The Broker and its affiliates do not, and will not at the Closing, have
any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.


6.5.6    Purchaser is not a Prohibited Person.


6.5.7    To Purchaser’s knowledge, none of its investors, affiliates or brokers
or other agents (if any), acting or benefiting in any capacity in connection
with this Contract is a Prohibited Person.


6.5.8    The funds or other assets Purchaser will transfer to Seller under this
Contract are not the property of, or beneficially owned, directly or indirectly,
by a Prohibited Person.


6.5.9    The funds or other assets Purchaser will transfer to Seller under this
Contract are not the proceeds of specified unlawful activity as defined by 18
U.S.C. § 1956(c)(7).


ARTICLE VII
OPERATION OF THE PROPERTY


7.1    Leases and Property Contracts. During the period of time from the
Effective Date to the Closing Date, in the ordinary course of business Seller
may enter into new Property Contracts, new Leases, renew existing Leases or
modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, Seller agrees

16

--------------------------------------------------------------------------------




that, without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed, any new or renewed Leases shall
not have a term in excess of 15 months and any new Property Contract shall be
terminable upon 30 days’ notice without penalty. Seller shall provide Purchaser
with weekly updates to the Rent Roll.


7.2    General Operation of Property. Except as specifically set forth in this
Article VII, Seller shall operate the Property after the Effective Date in the
ordinary course of business, and except as necessary in Seller’s sole discretion
to address (a) any life or safety issue at the Property or (b) any other matter
which in Seller’s reasonable discretion materially adversely affects the use,
operation or value of the Property, Seller will not make any material
alterations to the Property or remove any material Fixtures and Tangible
Personal Property without the prior written consent of Purchaser which consent
shall not be unreasonably withheld, denied or delayed.


7.3    Liens. Other than utility easements and temporary construction easements
granted by Seller in the ordinary course of business, Seller covenants that it
will not voluntarily create or cause any lien or encumbrance to attach to the
Property between the Effective Date and the Closing Date (other than Leases and
Property Contracts as provided in Section 7.1) unless Purchaser approves such
lien or encumbrance, which approval shall not be unreasonably withheld,
conditioned or delayed. Any utility easements or temporary construction
easements granted by Seller in accordance with this Section, or any lien or
encumbrance approved by Purchaser in accordance with this Section, shall be
deemed a Permitted Encumbrance for all purposes hereunder.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1    Purchaser’s Conditions to Closing. Purchaser’s obligation to close under
this Contract shall be subject to and conditioned upon the fulfillment of the
following conditions precedent:


8.1.1    All of the documents required to be delivered by Seller to Purchaser at
the Closing pursuant to the terms and conditions hereof shall have been
delivered;


8.1.2    Each of Seller’s Representations shall be true in all material respects
as of the Closing Date;


8.1.3    Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder; and


8.1.4    Neither Seller nor Seller’s general partner shall be a debtor in any
bankruptcy proceeding.


8.1.5    There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any litigation threatened in writing, which, if
adversely determined, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser; and


Notwithstanding anything to the contrary, there are no other conditions to
Purchaser’s obligation to Close except as expressly set forth in this Section
8.1. If any condition set forth in this Section 8.1 is not met, Purchaser may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date with no offset or deduction from the Purchase Price, (b) terminate this
Contract and receive a return of the

17

--------------------------------------------------------------------------------




Deposit from the Escrow Agent, or (c) if such failure constitutes a default by
Seller of its covenants hereunder, exercise any of its remedies pursuant to
Section 10.2.


8.2    Seller’s Conditions to Closing Without limiting any of the rights of
Seller elsewhere provided for in this Contract, Seller’s obligation to close
with respect to conveyance of the Property under this Contract shall be subject
to and conditioned upon the fulfillment of the following conditions precedent:


8.2.1    All of the documents and funds required to be delivered by Purchaser to
Seller at the Closing pursuant to the terms and conditions hereof shall have
been delivered;


8.2.2    Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;


8.2.3    Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;


8.2.4    Neither Purchaser nor Purchaser’s managing member shall be a debtor in
any bankruptcy proceeding; and


8.2.5    There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any litigation threatened in writing, which, if
adversely determined, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser.


If any of the foregoing conditions to Seller’s obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.
ARTICLE IX
BROKERAGE


9.1    Indemnity. Seller represents and warrants to Purchaser that it has dealt
only with Jones Lang LaSalle Americas, Inc., 6903 Rockledge Drive, Suite 800,
Bethesda, Maryland 20817 (“Broker”) in connection with this Contract. Seller and
Purchaser each represents and warrants to the other that, other than Broker, it
has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder’s fees arising from or attributable to the acts or omissions of the
indemnifying party.


9.2    Broker Commission. If Closing occurs, Seller agrees to pay Broker a
commission according to the terms of a separate contract. Broker shall not be
deemed a party or third party beneficiary of this Contract. As a condition to
Seller’s obligation to pay the commission, Broker shall execute the signature
page for Broker attached hereto solely for purposes of confirming the matters
set forth therein.

18

--------------------------------------------------------------------------------




ARTICLE X
DEFAULTS AND REMEDIES


10.1    Purchaser Default. If Purchaser defaults on its obligations hereunder to
(a) deliver the Initial Deposit or Additional Deposit (or any other deposit or
payment required of Purchaser hereunder), (b) deliver to Seller the deliveries
specified under Section 5.3 on the date required thereunder, or (c) deliver the
Purchase Price in accordance with Article II and close on the purchase of the
Property on the Closing Date, then, immediately and without the right to receive
notice or to cure pursuant to Section 2.3.3, Purchaser shall forfeit the
Deposit, and the Escrow Agent shall deliver the Deposit to Seller, and neither
party shall be obligated to proceed with the purchase and sale of the Property.
If Purchaser defaults on any of its other representations, warranties or
obligations under this Contract, and such default continues for more than 10
days after written notice from Seller, then Purchaser shall forfeit the Deposit,
and the Escrow Agent shall deliver the Deposit to Seller, and neither party
shall be obligated to proceed with the purchase and sale of the Property. The
Deposit is liquidated damages and recourse to the Deposit is, except for
Purchaser’s indemnity and confidentiality obligations hereunder, Seller’s sole
and exclusive remedy for Purchaser’s failure to perform its obligation to
purchase the Property or breach of a representation or warranty. Seller
expressly waives the remedies of specific performance and additional damages for
such default by Purchaser. SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S
DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE
ESTIMATE OF SELLER’S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS
OBLIGATION TO PURCHASE THE PROPERTY. SELLER AND PURCHASER FURTHER AGREE THAT
THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE
SELLER, AND SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW
AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER
THAN WITH RESPECT TO PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS
HEREUNDER.


10.2    Seller Default. If Seller (i) defaults on its obligations hereunder to
deliver to Escrow Agent the deliveries specified under Section 5.2 on the date
required thereunder, or to close on the sale of the Property on the Closing
Date, or (ii) prior to the Closing defaults on its covenants or obligations
under this Contract, and such default continues for more than 10 days after
written notice from Purchaser, then, at Purchaser’s election and as Purchaser’s
exclusive remedy, Purchaser may either (a) terminate this Contract, and all
payments and things of value, including the Deposit, provided by Purchaser
hereunder shall be returned to Purchaser and Purchaser may recover, as its sole
recoverable damages (but without limiting its right to receive a refund of the
Deposit), its direct and actual out-of-pocket expenses and costs (documented by
paid invoices to third parties) in connection with this transaction, which
damages shall not exceed $300,000 in the aggregate, or (b) subject to the
conditions below, seek specific performance of Seller’s obligation to close on
the sale of the Property pursuant to this Contract (but not damages). Purchaser
may seek specific performance of Seller’s obligation to close on the sale of the
Property pursuant to this Contract only if, as a condition precedent to
initiating such litigation for specific performance, Purchaser shall (x) not
otherwise be in default under this Contract; and (y) file suit therefor with the
court on or before the 90th day after the Closing Date. If Purchaser fails to
file an action for specific performance within 90 days after the Closing Date,
then Purchaser shall be deemed to have elected to terminate the Contract in
accordance with subsection (a) above. Purchaser agrees that it shall promptly
deliver to Seller an assignment of all of Purchaser’s right, title and interest
in and to (together with possession of) all plans, studies, surveys, reports,
and other materials paid for with the out-of-pocket expenses reimbursed by
Seller pursuant to the first sentence of this Section. SELLER AND PURCHASER
FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF
DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE

19

--------------------------------------------------------------------------------




TO PURCHASER, AND SHALL BE PURCHASER’S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT
LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS
OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.
UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT. PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1    Major Damage. In the event that the Property is damaged or destroyed by
fire or other casualty prior to Closing, and the cost for demolition, site
cleaning, restoration, replacement, or other repairs (collectively, the
“Repairs”) is more than $750,000 (a “Major Damage”), then Seller shall have no
obligation to make such Repairs, and shall notify Purchaser in writing of such
damage or destruction (the “Damage Notice”). If there is a Major Damage, then
Purchaser may elect, by delivering written notice to Seller on or before the
earlier of (x) Closing and (y) the date which is ten (10) days after Purchaser’s
receipt of the Damage Notice, to terminate this Contract, in which event the
Deposit shall be returned to Purchaser. In the event Purchaser fails to timely
terminate this Contract pursuant to this Section 11.1, this transaction shall be
closed in accordance with Section 11.3 below.


11.2    Minor Damage. In the event that the Property is damaged or destroyed by
fire or other casualty prior to Closing, and the cost of Repairs is equal to or
less than $750,000, then this transaction shall be closed in accordance with
Section 11.3, notwithstanding such casualty. In such event, Seller may at its
election endeavor to make such Repairs to the extent of any recovery from
insurance carried on the Property, if such Repairs can be reasonably effected
before the Closing. Regardless of Seller’s election to commence such Repairs, or
Seller’s ability to complete such Repairs prior to Closing, this transaction
shall be closed in accordance with Section 11.3 below.


11.3    Closing. In the event Purchaser fails to terminate this Contract
following a casualty as set forth in Section 11.1, or in the event of a casualty
as set forth in Section 11.2, then this transaction shall be closed in
accordance with the terms of the Contract, at Seller’s election, either (i) for
the full Purchase Price, notwithstanding any such casualty, in which case
Purchaser shall, at Closing, execute and deliver an assignment and assumption
(in a form reasonably required by Seller) of Seller’s rights and obligations
with respect to the insurance claim related to such casualty, and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any amounts which may already have been spent by Seller for Repairs (plus a
credit against the Purchase Price at Closing in the amount of any deductible
payable by Seller in connection therewith); or (ii) for the full Purchase Price
less a credit to Purchaser in the amount necessary to complete such Repairs
(less any amounts which may already have been spent by Seller for Repairs).


11.4    Repairs. To the extent that Seller elects to commence any Repairs prior
to Closing, then Seller shall be entitled to receive and apply available
insurance proceeds to any portion of such Repairs completed or installed prior
to Closing, with Purchaser being responsible for completion of such Repairs
after Closing. To the extent that any Repairs have been commenced prior to
Closing, then the Property Contracts shall include, and Purchaser shall assume
at Closing, all construction and other contracts entered

20

--------------------------------------------------------------------------------




into by Seller in connection with such Repairs; provided however, that (except
in the event of emergency, as determined in Seller’s sole discretion) Seller
will consult with Purchaser prior to entering into any such contract if
Purchaser will likely have to assume such Contract. Notwithstanding the
foregoing to the contrary, Seller retains the sole right and authority to enter
into any such contract.


ARTICLE XII
EMINENT DOMAIN


12.1    Eminent Domain. In the event that, at the time of Closing, any material
part of the Property is (or previously has been) acquired, or is about to be
acquired, by any governmental agency by the powers of eminent domain or transfer
in lieu thereof (or in the event that at such time there is any notice of any
such acquisition or intent to acquire by any such governmental agency),
Purchaser shall have the right, at Purchaser’s option, to terminate this
Contract by giving written notice on the earlier of (x) Closing or (y) 10 days
after Purchaser’s receipt from Seller of notice of the occurrence of such event,
and if Purchaser so terminates this Contract, Purchaser shall recover the
Deposit hereunder. If Purchaser fails to timely terminate this Contract this
transaction shall be closed in accordance with the terms of this Contract for
the full Purchase Price and Purchaser shall receive the full benefit of any
condemnation award. It is expressly agreed between the parties hereto that this
section shall in no way apply to customary dedications for public purposes which
may be necessary for the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1    Binding Effect of Contract. This Contract shall not be binding on either
party until executed by both Purchaser and Seller. Neither the Escrow Agent’s
nor the Broker’s execution of this Contract shall be a prerequisite to its
effectiveness. Subject to Section 13.3, this Contract shall be binding upon and
inure to the benefit of Seller and Purchaser, and their respective successors
and permitted assigns.


13.2    Exhibits and Schedules. All Exhibits and Schedules, whether or not
annexed hereto, are a part of this Contract for all purposes


13.3    Assignability. Except to the extent required to comply with the
provisions of Section 13.18 related to a 1031 Exchange, this Contract is not
assignable by Purchaser without first obtaining the prior written approval of
Seller. Notwithstanding the foregoing, Purchaser may assign this Contract,
without first obtaining the prior written approval of Seller, to one or more
entities so long as (a) Purchaser is an affiliate of the purchasing entity(ies),
(b) Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Seller of any proposed assignment no later than 10
days prior to the Closing Date. As used herein, an affiliate is a person or
entity controlled by, under common control with, or controlling another person
or entity, and “control” and its derivatives, for purposes of this section,
shall include the authority to make decisions regarding the day-to-day affairs
of the entity in question.


13.4    Captions. The captions, headings, and arrangements used in this Contract
are for convenience only and do not in any way affect, limit, amplify, or modify
the terms and provisions hereof.


13.5    Number and Gender of Words. Whenever herein the singular number is used,
the same shall include the plural where appropriate, and words of any gender
shall include each other gender where appropriate.



21

--------------------------------------------------------------------------------




13.6    Notices. All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter. All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery. Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices. All notices
shall be sent to the addressee at its address set forth following its name
below:
To Purchaser:


LARAMAR KONA REAL ESTATE ASSOCIATES LLC
c/o The Laramar Group, L.L.C.
30 S. Wacker Drive, Suite 2750
Chicago, IL 60606
Attention: Bennett Neuman, Senior Vice President
Telephone: 312-879-7536
Facsimile: 312-669-1300
Email: BNeuman@LaramarGroup.com


with a copy to:


Freeborn & Peters, LLP
311 S. Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Anne R. Garr
Telephone: 312-360-6619
Facsimile: 312-360-6520
Email: agarr@freeborn.com


To Seller:


National Property Investors 6
c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237
Attention:     Mark Reoch
Telephone:     303-691-4337
Facsimile:     303-300-3261
Email:     mark.reoch@aimco.com


And:

22

--------------------------------------------------------------------------------






National Property Investors 6
c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237
Attention:     Mr. John Bezzant
Telephone:     303-793-4774
Facsimile:     720-493-6528
Email:     john.bezzant@aimco.com


with copy to:


AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237
Attention:     Ken Diamond, Esq.
Telephone:     303-691-4763
Email:     ken.diamond@aimco.com


and a copy to:


Jones Lang LaSalle Americas, Inc.
6903 Rockledge Drive, Suite 800
Bethesda, Maryland 20817
Attention:    Scott Melnick
Telephone:    301-564-6619
Email:        scott.melnick@am.jll.com


and a copy to:


Ballard Spahr LLP
1225 17th Street, Suite 2300
Denver, Colorado 80202
Attention:     Joseph E. Lubinski
Telephone:     303-292-2400
Facsimile:     303-296-3956
Email:        lubinskij@ballardspahr.com


Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:
Stewart Title Guarantee Company
1980 Post Oak Boulevard, Suite 610
Houston, Texas 77056
Attention:    Wendy Howell
Telephone:    713-625-8161
Email:        whowell@stewart.com

23

--------------------------------------------------------------------------------






Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.
13.7    Governing Law and Venue. The laws of the State of Maryland shall govern
the validity, construction, enforcement, and interpretation of this Contract,
unless otherwise specified herein except for the conflict of laws provisions
thereof. All claims, disputes and other matters in question arising out of or
relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.


13.8    Entire Agreement. This Contract embodies the entire Contract between the
parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and contracts, whether
written or oral.


13.9    Amendments. This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
the Escrow Agent shall not be required as to any amendment of this Contract
other than an amendment of Section 2.3, and (b) the signature of the Broker
shall not be required as to any amendment of this Contract.


13.10    Severability. In the event that any part of this Contract shall be held
to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law. If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.


13.11    Multiple Counterparts/Facsimile Signatures. This Contract may be
executed in a number of identical counterparts. This Contract may be executed by
facsimile signatures or electronic delivery of signatures which shall be binding
on the parties hereto, with original signatures to be delivered as soon as
reasonably practical thereafter.


13.12    Construction. No provision of this Contract shall be construed in favor
of, or against, any particular party by reason of any presumption with respect
to the drafting of this Contract; both parties, being represented by counsel,
having fully participated in the negotiation of this instrument.


13.13    Confidentiality. Seller and Purchaser shall not disclose the terms and
conditions contained in this Contract and shall keep the same confidential,
provided that each may disclose the terms and conditions of this Contract (a) as
required by law, (b) to consummate the terms of this Contract, or any financing
relating thereto, or (c) to its lenders, attorneys and accountants. Furthermore,
Seller may disclose the terms and conditions of this Contract as is necessary to
make any public disclosures required under federal or state securities laws or
regulations. Any information obtained by Purchaser in the course of its
inspection of the Property, and any Materials provided by Seller to Purchaser
hereunder, shall be confidential and Purchaser shall be prohibited from making
such information public to any other person or entity other than its
Consultants, without Seller’s prior written authorization, which may be granted
or denied in Seller’s sole discretion. In addition, each party shall use its
reasonable efforts to prevent its Consultants from divulging any such
confidential information to any unrelated third parties except for the limited
purpose of analyzing and investigating such information for the purpose of
consummating the transaction contemplated by this Contract. Unless and until the
Closing occurs, Purchaser shall not market the Property (or any portion thereof)

24

--------------------------------------------------------------------------------




to any prospective purchaser or lessee without the prior written consent of
Seller, which consent may be withheld in Seller’s sole discretion.


13.14    Time of the Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to this Contract and any aspect thereof.


13.15    Waiver. No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. No waiver, amendment, release, or modification of this Contract shall
be established by conduct, custom, or course of dealing and all waivers must be
in writing and signed by the waiving party.


13.16    Attorneys’ Fees. In the event either party hereto commences litigation
against the other to enforce its rights hereunder, the substantially prevailing
party in such litigation shall be entitled to recover from the other party its
reasonable attorneys’ fees and expenses incidental to such litigation, including
the cost of in-house counsel and any appeals.


13.17    Time Zone/Time Periods. Any reference in this Contract to a specific
time shall refer to the time in the time zone where the Property is located.
(For example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property
is located in Denver, Colorado.) Should the last day of a time period fall on a
weekend or legal holiday, the next Business Day thereafter shall be considered
the end of the time period.


13.18    1031 Exchange. Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service. Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein. Notwithstanding anything in this Section 13.18 to
the contrary, Seller shall have the right to extend the Closing Date (as
extended pursuant to the second sentence of Section 5.1) for up to 30 days in
order to facilitate a tax free exchange pursuant to this Section 13.18, and to
obtain all documentation in connection therewith.


13.19    No Personal Liability of Officers, Trustees or Directors. Purchaser
acknowledges that this Contract is entered into by Seller which is a Delaware
limited liability company, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract. Seller acknowledges that this Contract is entered into by Purchaser
which is a Delaware limited liability company and Seller agrees that none of
Purchaser, or Purchaser’s partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, or agents shall
have any personal liability under this Contract or any document executed in
connection with the transactions contemplated by this Contract.


13.20    ADA Disclosure. Purchaser acknowledges that the Property may be subject
to the federal Americans With Disabilities Act (the “ADA”) and the federal Fair
Housing Act (the “FHA”). The ADA requires, among other matters, that tenants
and/or owners of “public accommodations” remove barriers in

25

--------------------------------------------------------------------------------




order to make the Property accessible to disabled persons and provide auxiliary
aids and services for hearing, vision or speech impaired persons. Seller makes
no warranty, representation or guarantee of any type or kind with respect to the
Property’s compliance with the ADA or the FHA (or any similar state or local
law), and Seller expressly disclaims any such representations.


13.21    No Recording. Purchaser shall not cause or allow this Contract or any
contract or other document related hereto, nor any memorandum or other evidence
hereof, to be recorded or become a public record without Seller’s prior written
consent, which consent may be withheld at Seller’s sole discretion. If Purchaser
records this Contract or any other memorandum or evidence thereof, Purchaser
shall be in default of its obligations under this Contract. Purchaser hereby
appoints Seller as Purchaser’s attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records. This appointment
shall be coupled with an interest and irrevocable.


13.22    Relationship of Parties. Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property. Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.


13.23    AIMCO Marks. Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract. Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.


13.24    Non-Solicitation of Employees. Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser’s employees,
affiliates or agents shall solicit any of Seller’s employees or any employees
located at the Property (or any of Seller’s affiliates’ employees located at any
property owned by such affiliates) for potential employment.


13.25    Survival. Except for (a) all of the provisions of this Article XIII
(other than Section 13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.8, 5.4, 5.5, 6.2,
6.3, 6.5, 9.1, and 11.4; (c) any other provisions in this Contract, that by
their express terms survive the termination of this Contract or the Closing; and
(d) any payment and indemnity obligation of Purchaser or Seller under this
Contract (the foregoing (a), (b), (c) and (d) referred to herein as the
“Survival Provisions”), none of the terms and provisions of this Contract shall
survive the termination of this Contract, and if the Contract is not so
terminated, all of the terms and provisions of this Contract (other than the
Survival Provisions, which shall survive the Closing) shall be merged into the
Closing documents and shall not survive Closing.


13.26    Multiple Purchasers. As used in this Contract, the term “Purchaser”
includes all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract. In the event that “Purchaser” has any
obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder.


13.27    WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST

26

--------------------------------------------------------------------------------




ANY OTHER PARTY ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
CONTRACT.


ARTICLE XIV
LEAD-BASED PAINT DISCLOSURE


14.1    Disclosure. Seller and Purchaser hereby acknowledge delivery of the Lead
Based Paint Disclosure attached as Exhibit I hereto.


[Remainder of Page Intentionally Left Blank]



27

--------------------------------------------------------------------------------




NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.
Seller:
 
 
 
NATIONAL PROPERTY INVESTORS 6,
a California limited partnership
 
 
By:
NPI EQUITY INVESTMENTS, INC.,
 
a Florida corporation,
 
its general partner
 
 
 
By: /s/ Mark C. Reoch
 
Name: Mark C. Reoch
 
Title: Vice President, Transactions
 
 
 
 
Purchaser:
 
 
LARAMAR KONA REAL ESTATE ASSOCIATES LLC.
a Delaware limited liability company
 
 
By:
/s/ Bennett Neuman
Name:
Bennett Neuman
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
Purchaser's Tax Identification Number/Social
Security Number:
 
 
36-4425080






--------------------------------------------------------------------------------




SCHEDULE 1


DEFINED TERMS


1.1.“ADA” shall have the meaning set forth in Section 13.20.
1.2.“Additional Deposit” shall have the meaning set forth in Section 2.2.2.
1.3.“AIMCO” means Apartment Investment and Management Company.
1.4.“AIMCO Marks” means all words, phrases, slogans, materials, software,
proprietary systems, trade secrets, proprietary information and lists, and other
intellectual property owned or used by Seller, the Property Manager, or AIMCO in
the marketing, operation or use of the Property (or in the marketing, operation
or use of any other properties managed by the Property Manager or owned by AIMCO
or an affiliate of either Property Manager or AIMCO).
1.5.“Broker” shall have the meaning set forth in Section 9.1.
1.6.“Business Day” means any day other than a Saturday or Sunday or Federal
holiday or legal holiday in the States of Colorado, Illinois or Maryland.
1.7.“Casualty” shall have the meaning set forth in Section 6.1.8.
1.8.“Closing” means the consummation of the purchase and sale and related
transactions contemplated by this Contract in accordance with the terms and
conditions of this Contract.
1.9.“Closing Date” means the date on which date the Closing of the conveyance of
the Property is required to be held pursuant to Section 5.1.
1.10.“Code” shall have the meaning set forth in Section 2.3.6.
1.11.“Community Manager” shall have the meaning set forth in Section 6.4.
1.12. “Consultants” shall have the meaning set forth in Section 3.1.
1.13.“Damage Notice” shall have the meaning set forth in Section 11.1.
1.14.“Deck Repairs” shall have the meaning set forth in Section 6.1.8.
1.15.“Deed” shall have the meaning set forth in Section 5.2.1.
1.16.“Deposit” means, to the extent actually deposited by Purchaser with Escrow
Agent, the Initial Deposit and the Additional Deposit.
1.17.“Escrow Agent” shall have the meaning set forth in Section 2.2.1.
1.18.“Excluded Permits” means those Permits which, under applicable law, are
nontransferable.
1.19.“Existing Survey” shall have the meaning set forth in Section 4.2.
1.20.“Feasibility Period” shall have the meaning set forth in Section 3.1.
1.21.“FHA” shall have the meaning set forth in Section 13.20.

Schedule 1

--------------------------------------------------------------------------------




1.22. “Fixtures and Tangible Personal Property” means all fixtures, furniture,
furnishings, fittings, equipment, machinery, apparatus, appliances and other
articles of tangible personal property located on the Land or in the
Improvements as of the Effective Date, to the extent transferable, and used or
usable in connection with the occupation or operation of all or any part of the
Property; provided, however, that the term “Fixtures and Tangible Personal
Property” specifically excludes any of the foregoing to the extent (a) the same
are not owned by Seller (including, without limitation, if the same are leased
by such Seller or are owned or leased by any Tenant or guest, employee or other
person furnishing goods or services to the Property), or (b) the same are owned
by Seller but are not used exclusively for the business, operation or management
of the Property.  Notwithstanding the foregoing to the contrary, the term
“Fixtures and Tangible Personal Property” specifically excludes all desktops,
laptops and peripheral computers and hard drive devices (together with related
electronic devices, accessories, printers, monitors and keyboards), mobile and
personal communication devices, including, without limitation all cellular
phones, smartphones, tablets, phablets, netbooks and check and credit card
scanning devices.
1.23.“General Assignment” shall have the meaning set forth in Section 5.2.3.
1.24.“Good Funds” shall have the meaning set forth in Section 2.2.1.
1.25.“HAP Tenant Based Voucher Assumption” shall have the meaning set forth in
Section 4.8.
1.26.“HAP Tenant Based Voucher Contract” shall mean any Housing Assistance
Payment Contract which regulates Section 8 payments to the Property under
existing vouchers issued by the applicable local housing authority.
1.27.“Housing Authority” shall have the meaning set forth in Section 4.8.
1.28.“Improvements” means all buildings and improvements located on the Land
taken “as is.”
1.29.“Initial Deposit” shall have the meaning set forth in Section 2.2.1.
1.30.“Inspections” shall have the meaning set forth in Section 3.1.
1.31.“Land” means all of those certain tracts of land located in the State of
Maryland described on Exhibit A, and all rights, privileges and appurtenances
pertaining thereto, as more particularly described in the Deed.
1.32.“Lease(s)” means the interest of Seller in and to all leases, subleases and
other occupancy contracts, whether or not of record, which provide for the use
or occupancy of space or facilities on or relating to the Property and which are
in force as of the Closing Date for the Property.
1.33.“Leases Assignment” shall have the meaning set forth in Section 5.2.4.
1.34.“Losses” shall have the meaning set forth in Section 3.4.1.
1.35.“Major Damage” shall have the meaning set forth in Section 11.1.
1.36.“Materials” shall have the meaning set forth in Section 3.5.
1.37. “Miscellaneous Property Assets” means all contract rights, leases,
concessions, warranties, plans, drawings and other items of intangible personal
property relating to the ownership or operation of the Property and owned by
Seller, excluding, however, (a) receivables, (b) Property Contracts,

Schedule 1

--------------------------------------------------------------------------------




(c) Leases, (d) Permits, (e) cash or other funds, whether in petty cash or house
“banks,” or on deposit in bank accounts or in transit for deposit, (f) refunds,
rebates or other claims, or any interest thereon, for periods or events
occurring prior to the Closing Date, (g) utility and similar deposits, (h)
insurance or other prepaid items, (i) Seller’s proprietary books and records, or
(j) any right, title or interest in or to the AIMCO Marks. The term
“Miscellaneous Property Assets” also shall include all of Seller’s rights, if
any, in and to the name “Colony at Kenilworth” and to any internet domain name
(but not the content of any website maintained by Seller or any of Seller’s
affiliates), as they relate solely to use in connection with the Property (and
not with respect to any other property owned or managed by Seller, Property
Manager, AIMCO, or their respective affiliates).
1.38. “New Exception” shall have the meaning set forth in Section 4.6.
1.39. “New Exception Review Period” shall have the meaning set forth in
Section 4.6.
1.40.“Note” means, collectively, that certain (a) Amended and Restated
Multifamily Note (Recast Transaction) in the original principal amount of
$11,980,311.00, dated as of August 31, 2007, executed by Seller and payable to
Federal Home Loan Mortgage Corporation; and (b) Multifamily Note in the original
principal amount of $13,100,000.00, dated as of August 31, 2007, executed by
Seller and payable to the order of Capmark Bank, as assigned to Federal Home
Loan Mortgage Corporation.
1.41. “Objection Deadline” shall have the meaning set forth in Section 4.3.
1.42. “Objection Notice” shall have the meaning set forth in Section 4.3.
1.43. “Objections” shall have the meaning set forth in Section 4.3.
1.44. “Permits” means all licenses and permits granted by any governmental
authority having jurisdiction over the Property owned by Seller and required in
order to own and operate the Property.
1.45. “Permitted Exceptions” shall have the meaning set forth in Section 4.4.
1.46. “Prohibited Person” means any of the following: (a) a person or entity
that is listed in the Annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224 on Terrorist Financing (effective September 24, 2001)
(the “Executive Order”); (b) a person or entity owned or controlled by, or
acting for or on behalf of any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order; (c) a person
or entity that is named as a “specially designated national” or “blocked person”
on the most current list published by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a person or entity that is affiliated with any person or entity
identified in clause (a), (b), (c) and/or (d) above.
1.47. “Property” means (a) the Land and Improvements and all rights of Seller,
if any, in and to all of the easements, rights, privileges, and appurtenances
belonging or in any way appertaining to the Land and Improvements, (b) the
Property Contracts, Leases, Permits (other than Excluded Permits), and the
right, if any, of Seller in and to the Fixtures and Tangible Personal Property,
and (c) the Miscellaneous Property Assets owned by Seller which are located on
the Property and used in its operation.
1.48. “Property Contracts” means all contracts, agreements, equipment leases,
purchase orders, maintenance, service, and similar contracts, excluding Leases,
regardless of whether entered into by Seller, Property Manager, or an affiliate
of either, which relate to the ownership, maintenance, construction or repair
and/or operation of the Property, whether or not assignable by their terms, but
not

Schedule 1

--------------------------------------------------------------------------------




including (a) any national contracts entered into by Seller, Property Manager,
or AIMCO with respect to the Property (i) which terminate automatically upon
transfer of the Property by Seller, or (ii) which Seller, in Seller’s sole
discretion, elects to terminate with respect to the Property effective as of the
Closing Date, or (b) any cellular phone contract or property management contract
for the Property. Property Contracts shall not include forward or similar
long-term contracts to purchase electricity, natural gas, or other utilities,
which contracts shall be “Utility Contracts” governed by the provisions of
Section 5.4.9.
1.49. “Property Contracts List” shall have the meaning set forth in Section
3.5.4.
1.50. “Property Contracts Notice” shall have the meaning set forth in Section
3.6.
1.51. “Property Manager” means the current property manager of the Property.
1.52.“Proration Schedule” shall have the meaning set forth in Section 5.4.1.
1.53.“Purchase Price” means the consideration to be paid by Purchaser to Seller
for the purchase of the Property pursuant to Section 2.2.
1.54.“Purchaser’s Indemnified Parties” shall have the meaning set forth in
Section 6.1.8.
1.55.“Records Disposal Notice” shall have the meaning set forth in Section
5.4.12.
1.56.“Records Hold Period” shall have the meaning set forth in Section 5.4.12.
1.57.“Regional Property Manager” shall have the meaning set forth in Section
6.4.
1.58.“Rent-Ready Condition” means the physical condition to which Seller, in the
ordinary course of its business, would prepare Tenant Units in anticipation of
renting such Tenant Units to Prospective Tenants.
1.59. “Rent Roll” shall have the meaning set forth in Section 3.5.3.
1.60.“Repairs” shall have the meaning set forth in Section 11.1.
1.61. “Response Deadline” shall have the meaning set forth in Section 4.3.
1.62.“Response Notice” shall have the meaning set forth in Section 4.3.
1.63.“Seller’s Indemnified Parties” shall have the meaning set forth in Section
3.4.1
1.64.“Seller’s Property-Related Files and Records” shall have the meaning set
forth in Section 5.4.12.
1.65.“Seller’s Representations” shall have the meaning set forth in Section 6.1.
1.66.“Survey” shall have the meaning ascribed thereto in Section 4.2.
1.67.“Survival Period” shall have the meaning set forth in Section 6.3.
1.68.“Survival Provisions” shall have the meaning set forth in Section 13.25.
1.69.“Tenant” means any person or entity entitled to occupy any portion of the
Property under a Lease.
1.70.“Tenant Deposits” means all security deposits, prepaid rentals, cleaning
fees and other refundable deposits and fees collected from Tenants, plus any
interest accrued thereon, paid by Tenants

Schedule 1

--------------------------------------------------------------------------------




to Seller pursuant to the Leases. Tenant Deposits shall not include any
non-refundable deposits or fees paid by Tenants to Seller, either pursuant to
the Leases or otherwise.
1.71.“Tenant Security Deposit Balance” shall have the meaning set forth in
Section 5.4.6.2.
1.72.“Tenant Unit” means each apartment in the Property which is leased by
Seller to Tenants in the ordinary course of Seller’s business.


1.73.“Terminated Contracts” shall have the meaning set forth in Section 3.6.
1.74. “Third-Party Reports” means any reports, studies or other information
prepared or compiled for Purchaser by any Consultant or other third-party in
connection with Purchaser’s investigation of the Property.
1.75.“Title Commitment” shall have the meaning set forth in Section 4.1.
1.76.“Title Documents” shall have the meaning set forth in Section 4.1.
1.77.“Title Insurer” shall have the meaning set forth in Section 2.2.1.
1.78.“Title Policy” means a standard American Land Title Association owner’s
title insurance policy for the Land and Improvements issued by Title Insurer
pursuant to the Title Commitment, using the current policy jacket customarily
provided by the Title Insurer, in an amount equal to the Purchase Price.
1.79.“Uncollected Rents” shall have the meaning set forth in Section 5.4.6.
1.80.“Utility Contract” shall have the meaning set forth in Section 5.4.9.



Schedule 1